DETAILED ACTION
Status of Claims
Claims 24 and 30-38 are currently under examination. Claims 26-28 are withdrawn from consideration. Claims 1-23, 25, 29 and 39 have been cancelled. Claims 24 and 30-32 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Previous Grounds of Rejection
In the light of the amendments, in the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, with respect t to claims 24-25, 30-32, and 34-39 is amended as set forth below. 
Regarding claim 39, in the light of the cancellation, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 30-31 is withdrawn.

Amended Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for these compounds recited in the claims 24 and 30-39.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a process comprising coating a metallic surface with a coating composition with a silanol, a siloxane and/or a polysiloxane, two MeF6 (TiF6?, 6?, HfF6?, AlF6? and/or BF6? are the oxidation states of these metal +6? ), cations of Mg and Mn with broadly claimed concentrations, does not reasonably provide enablement for these compounds. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn to a process comprising coating a metallic surface with a coating composition with a silane, silanol, a siloxane and/or a polysiloxane, two MeF6 (TiF6?, ZrF6?, HfF6?, AlF6?) and/or BF6?), cations of Mg and Mn with many independently varying elements, The resulting coating compositions containing numerous combination of composition components are broader than the instant examples. It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art.: the nature of the invention is a composition comprising a compound. The state of the prior 
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. The guidance and working examples provided in the specification fail to demonstrate the temperature ranges and pH values for maintaining a clearing solution in a bath during the coating process. The instant claimed the silanol, the siloxane and the polysiloxane render the scope of the claims wide. The scope of the instant claims are broader than the instant Specification.
One of ordinary skill in the art would clearly not be relying on the teachings of the specification or the state of the art. Thus it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of 
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, first paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24 and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The complex fluorides of formula MeF6 recited in claim 24 b) indicated these metals having oxidation states of +6. However, the oxidation states of Ti, Hi and Hf are +4, and B and Al are +3.
Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24 and 30-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Matsukawa et al. (US 2004/0170840).
Regarding claims 24 and 33, Matsukawa et al. teaches a method for coating including pretreatment of metal materials, rinsing the metal materials after degreasing, chemical conversion treatment the metal materials, post-rinsing after the chemical conversion treatment and coating ([0110]-[01177]) and wherein the chemical conversion coating agents composition comprising 
(a) amino group-containing silane compound selected from silicate, alkyl silicate and silane coupling agents including 3-aminopropyltrimethoxysilane, preferably 5 ppm to 2000 ppm (0.005 to 2 g/L) ([0027], [0078]-[0082]); 
(b) at least one Zr, Ti and Hf complexes such as H2ZrF6, H2TiF6, 20 ppm to 1000 ppm (0.02 to 1 g/L)([0039]-[0043]), 
Example No. 7 listed [Zr] =100 ppm, and Si compound B (3-aminotriethoxysilane) =100 ppm, 
Example No. 3 disclose [Zr]/ [Ti] =250 ppm/100, 

(c) Mg and Mn ions and water ([0109]-[0134], Table 1).
All metal including Mn ion, Mg ion and other metal ions, are suitable for the coating treatment to be applied to ([0099]), thus can be applied to a surface of at least two metals. Therefore, at least two metals are coated over the metal surfaces in the same bath. Post-rinsing and drying are performed after the chemical conversion treatment ([0089]-[0101]).
The coating composition taught by Matsukawa et al. comprises a water-soluble epoxy compounds including bisphenol F epoxy resin (corresponding to applicant’s adhesive) to enhance adhesion of the coating films ([0046] and claim 2). And the chemical conversion treatment with a silane based coating composition containing adhesive of the metallic surfaces is not necessary required a drying step ([0001]-[0154]). As such, the coating composition containing epoxy resin adhesive is applied to the metallic surfaces while the coating having partially dried but prior the coating being dried thoroughly as the instant claims.
Although Matsukawa et al. do not specific disclose stepwise process of applying the adhesive as per applicant claims 24 and 33, in general, the splitting process of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.
As such, an adhesive is applied with the coating composition to the metal surface prior to the coating being dried thoroughly.

The concentrations of contents taught by Matsukawa et al. differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05) [1].
All components in the composition taught by Matsukawa et al. are soluble, as such no precipitate would be formed as the instant claims.
Regarding claims 30, Matsukawa et al. teach rinsing with pure water ([0089]-[0094]).
Regarding claims 31-32, Matsukawa et al. teach rinsing and drying with hot air ≤300 0C ([0089]-[0094]).It encompasses the instant claimed temperature of 120 0C.
Regarding claims 34, Matsukawa et al. teach drying with hot air ≤300 0C ([0089]-[0094]).It meets the instant claimed temperature of above 70 0C.
Regarding claims 35-36, the composition taught by Matsukawa et al. do not include solvent such as DMF or isopropanol, therefore, it reads on the instant claimed limitations.

Regarding claim 38, the process taught by Matsukawa et al comprises a crosslinking reaction of component in the coating composition as the instant claim ([0034]-[0037]).
Regarding claim 39, the process taught by Matsukawa et al comprises hydrolyze silane as the instant claim ([0082]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/19/2021 with respect to claims 24 and 30-38, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue Matsukawa does not suggest or disclose a process comprising contacting a metallic surface with a composition to form a coating layer on the metallic surface, drying the coating layer on the metallic surface, and applying a lacquer, a primer, or an adhesive over the coating layer after the coating layer has partially dried, but prior to the coating layer being dried thoroughly, to form a lacquer layer over the coating layer on the metallic surface. Rather, Matsukawa generally teaches a chemical conversion coating agent including at least one kind, fluorine, and a water-soluble epoxy compound. Matsukawa paragraphs [0009]-[0012]. The water-soluble epoxy compound is blended in the coating agent to enhance adhesion of coating films formed therefrom on a substrate. (emphasis added). Matsukawa paragraph [0045]. The epoxy compound must have a level of solubility that enables it to be dissolved in the coating agent. 
claim 24 recites forming a coating layer and then a lacquer layer on the metallic surface. Applicant's specification recites the coating produced by the claimed process is for the purpose of facilitating better lacquer adhesion to the coating. (See pages 4-5, lines 14-2 of the application). The claimed process clearly forms a coating having two distinct layers on the metallic surface, whereas Matsukawa discloses a single layer coating formed from the blended combination of epoxy compound and coating agent. Thus, the claimed process provides a patentably distinct result than that which is disclosed in Matsukawa (Remarks, pages 7-9).
The Office respectfully disagrees. As set forth in the previous office action dated on 08/17/2020 and the discussion above, Matsukawa et al. teaches a method for coating including pretreatment of metal materials, rinsing the metal materials after degreasing, chemical conversion treatment the metal materials, post-rinsing after the chemical conversion treatment and coating ([0110]-[01177]) and wherein the chemical conversion coating agents composition comprising 

(b) at least one Zr, Ti and Hf complexes such as H2ZrF6, H2TiF6, 20 ppm to 1000 ppm (0.02 to 1 g/L)([0039]-[0043]), 
Example No. 7 listed [Zr] =100 ppm, and Si compound B (3-aminotriethoxysilane) =100 ppm, 
Example No. 3 disclose [Zr]/ [Ti] =250 ppm/100, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Zr/Ti of Example 7 as an alternative Group IV metal complexes and would expect to achieve the same results. 
(c) Mg and Mn ions and water ([0109]-[0134], Table 1).
All metal including Mn ion, Mg ion and other metal ions, are suitable for the coating treatment to be applied to ([0099]), thus can be applied to a surface of at least two metals. Therefore, at least two metals are coated over the metal surfaces in the same bath. Post-rinsing and drying are performed after the chemical conversion treatment ([0089]-[0101]).
The coating composition taught by Matsukawa et al. comprises a water-soluble epoxy compounds including bisphenol F epoxy resin (corresponding to applicant’s adhesive) to enhance adhesion of the coating films ([0046] and claim 2). And the chemical conversion treatment with a silane based coating composition containing adhesive of the metallic surfaces is not necessary required a drying step ([0001]-[0154]). As such, the coating composition containing epoxy resin adhesive is applied to 
The coating composition for applying on the metal surface taught by Matsukawa et al. is the same as the instant claims of 24 and 33.
Although Matsukawa et al. do not specific disclose applying one component (adhesive) of the coating composition in a separate step as per applicant claims 24 and 33, in general, the splitting process of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result of the coating on the metal surface due to the same coating composition applied, was held to be not patentably distinguish the processes.
In particularly, the instant claims 24 and 33 do not specifically require applying an adhesive after the coating layer is thoroughly dried.
An adhesive is applied with the coating composition to the metal surface prior to the coating being dried thoroughly. 
The splitting process of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.
The burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed process and the prior art process. See MPEP 2113. 
The concentrations of contents are encompassed or overlap the instant claimed ranges.

As such, the rejection of claims 24 and 33 as set forth above, is proper and stands.
The rejection for the remaining claims, 30-32 and 34-38, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”